WILLIAMS LAW GROUP, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone:813-484-9883 e-mail:wmslaw@tampabay.rr.com September 16, 2010 J. Noland McWilliams United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: Hermes Jets, Inc. Registration Statement on Form S-1 Amendment No. 5. File No. 333-164524 Dear Mr. McWilliams: We have filed on EDGAR the above Amendment No. 5. The staff previously advised us they had no further comments except to update the financial statements to a more current date, which we have done. Please note:I am out of the office on assignment for the next four weeks.Accordingly, please note my cell phone number above, which is the only phone number that can be used to reach me directly.Also as I am away, if the staff has no further comments and the Company can request acceleration following the staff’s review of this amendment, in addition to contacting me, please also contact Alisa Jusic as follows: Phone:813-874-1 Fax:813-874-1292 Thank you for your consideration. Sincerely, /s/MICHAEL T. WILLIAMS, ESQ. Michael T. Williams, Esq.
